 Case 3:20-cv-00518-NJR Document 20 Filed 08/27/20 Page 1 of 14 Page ID #97




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 CHARLES E. THORNTON,
 #Y19115,

                      Plaintiff,

 v.                                             Case No. 20-cv-00518-NJR

 JOHN BALDWIN,
 FRANK LAWRENCE,
 JACQUELINE LASHBROOK,
 WILLIAM QUALLS,
 JOHN DOE 1, correctional officer,
 OFFICER DRYDEN,
 JOHN DOE 2, sergeant, and
 JOHN DOES, administrative placement
 staff,

                      Defendants.

                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Plaintiff Charles Thornton, an inmate of the Illinois Department of Corrections

who is currently incarcerated at Menard Correctional Center (“Menard”) brings this

action for deprivations of his constitutional rights pursuant to 42 U.S.C. § 1983. He claims

that Defendants have repeatedly subjected him to unconstitutional conditions of

confinement by housing him with cellmates who have mental illnesses and are

aggressive, leaving him in constant fear of assault. Thornton seeks monetary damages

and injunctive and declaratory relief.

       On August 19, 2020, Thornton filed a second Motion for Temporary Restraining

Order and Preliminary Injunction. (Doc. 19). Before addressing the request for injunctive


                                         Page 1 of 14
 Case 3:20-cv-00518-NJR Document 20 Filed 08/27/20 Page 2 of 14 Page ID #98




relief, the Court must first review the First Amended Complaint pursuant to 28 U.S.C.

§ 1915A. Under Section 1915A, any portion of a complaint that is legally frivolous,

malicious, fails to state a claim upon which relief may be granted, or requests money

damages from a defendant who by law is immune from such relief must be dismissed.

28 U.S.C. § 1915A(b). At this juncture, the factual allegations of the pro se First Amended

Complaint are to be liberally construed. Rodriguez v. Plymouth Ambulance Serv., 577 F.3d

816, 821 (7th Cir. 2009).

                            THE FIRST AMENDED COMPLAINT

        Thornton alleges the following: On June 25, 2018, Correctional Officer Dryden

brought inmate Lamare Garrett to be housed with Thornton. (Doc. 18, p. 3; Doc. 19, p. 5).

Garrett was designated as seriously mentally ill (“SMI”) and took psychotropic

medications every day. (Doc. 18, p. 3). Garrett had disruptive behavior, was

argumentative, and would: (1) pace back and forth in the cell all day and night; (2) stand

over Thornton while he was sleeping; (3) repeatedly scream out loud; (4) attempt to fight

with Thornton; (5) smear feces on the wall and toilet; and (5) urinate in the corner of the

cell. (Id. at p. 3-4). Garrett would not clean up after himself leaving Thornton to clean.

(Id.). Correctional Officer Dryden and Lieutenant Qualls restricted Thornton from

receiving adequate cleaning supplies forcing Thornton to live in unsanitary conditions.

(Id. at p. 4).

        Garrett started reporting to Correctional Officer Dryden that he needed to go on

crisis watch for monitoring by a psychiatrist. Thornton would also ask Dryden to place

Garrett on crisis watch, but Dryden ignored both their requests. Garrett then requested

                                      Page 2 of 14
 Case 3:20-cv-00518-NJR Document 20 Filed 08/27/20 Page 3 of 14 Page ID #99




protective custody and was taken to protective custody by Dryden, but returned within

ten minutes leaving Thornton to “deal with Cellmate Garrett’s psychological problems.”

(Id.). Thornton wrote kites to Lieutenant Qualls and the major of the West Cell House

about Garrett’s disruptive behavior and the unsanitary conditions of the cell, but nothing

was done. Thornton lived in fear that he would be assaulted by Garrett. Eventually,

Garrett was relocated to another cell. (Id.).

       Thornton then filed grievances regarding being housed with an SMI designated

inmate and in an unsanitary cell. (Id. at p. 5). In retaliation, he was then housed with

Johnnie Hill. Hill was initially assigned to move into another cell but placed with

Thornton by Correctional Officer Dryden. Hill is considerably larger than Thornton, takes

psychotropic medication, and has a high aggression level and a violent prison record of

assaults. Hill would try to provoke fights with Thornton, give him mean looks, and call

him profane names. (Id.). Thornton was in constant fear of being assaulted and notified

Dryden and John Doe 2 (“Sergeant John Doe”) that Hill was aggressive and intimidating

him, but they did not do anything about the situation. Dryden would often stop in front

of the cell and nod and smile at Hill. (Id.). Intimidated and afraid of Hill, Thornton would

do whatever Hill told him to do. (Id. at p. 6). Thornton would wash Hill’s clothes and sit

in the cell where Hill directed. (Id.).

       Around September 9, 2018, Hill accused Thornton of touching him in his sleep.

Thornton denied the accusation, and Hill said he was going to kill Thornton. (Id.). During

the scheduled shower time later that morning, Thornton told John Doe 2 (“Sergeant John

Doe”) what had happened and said he could no longer stay in the cell with Hill because

                                          Page 3 of 14
Case 3:20-cv-00518-NJR Document 20 Filed 08/27/20 Page 4 of 14 Page ID #100




he feared for his life. An officer went back to the cell with Thornton to talk with Thornton

and Hill. The officer then spoke with Sergeant John Doe and returned to the cell telling

the cellmates that Sergeant John Doe was going to move Thornton to the other side of the

cell house. Later, Officer John Doe informed Thornton that Sergeant John Doe had

changed his mind. (Id.).

       On September 13, 2018, Dryden did not let Thornton out of the cell for commissary

because Thornton did not have an “ID.” (Id. at p. 5-6). Thornton explained that his ID was

gone when he woke up that morning, and Dryden responded that Thornton should not

have written grievances on him and called Thornton a “bitch.” (Id. at p. 6).

       On September 16, 2018, Lieutenant Qualls came to the cell in response to a kite that

Thornton had sent. (Id.). Thornton requested to be moved to another cell because he was

in fear of being assaulted by Hill. Hill told Qualls that Thornton was touching him at

night. Qualls agreed to move one of them the next day. Qualls returned the next day

yelling saying that he was no longer going to move them. Qualls also yelled that Thornton

has “a sexual assault that what he’s in here for.” (Id.).

       On September 19, 2018, Hill filed a Prison Rape Elimination Act (“PREA”)

complaint on Thornton. (Id.). Thornton was questioned by an internal affairs officer and

cleared of any wrongdoing. (Id. at p. 7). Hill was not removed from Thornton’s cell at that

time by any of the defendants.

       During his time housed with Garrett and Hill, Thornton was fearful of an assault

due to a preexisting injury. He has small bullet fragments that remain lodged in the back

right side of his neck from a gunshot wound, which cannot be removed, and he suffers

                                        Page 4 of 14
Case 3:20-cv-00518-NJR Document 20 Filed 08/27/20 Page 5 of 14 Page ID #101




from nerve damage. (Doc. 18, pp. 3, 6). Because of this injury, if he is hit anywhere in the

head, he could become paralyzed. (Doc. 19, p. 5).

                                 PRELIMINARY DISMISSALS

       Thornton names John Does, administration placement staff, as defendants and

alleges that they did not respond to his grievance submitted on July 28, 2018 (Doc. 18,

p. 4) and violated his rights by not reassigning him a new cellmate once they were

notified of his cellmate complaints. (Id. at p. 7). While a plaintiff may use the “John Doe”

designation to refer to specific individuals whose names are unknown, a plaintiff will run

afoul of the pleading standards in Iqbal and Twombly by merely asserting that a group of

individuals violated his constitutional rights. See Brooks v. Ross, 578 F.3d 574, 580 (7th Cir.

2009) (finding the phrase “one or more of the Defendants” did not adequately connect

specific defendants to illegal acts, and thus failed to adequately plead personal

involvement). See also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (finding that a complaint

must describe “more than a sheer possibility that a defendant has acted unlawfully”); Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (“Factual allegations must be enough

to raise a right to relief above the speculative level.”). Thornton does not identify

particular acts or omissions by any specific administrative staff member who allegedly

violated his constitutional rights; thus, John Does, administrative placement staff, are

dismissed without prejudice.

       Thornton also names as a defendant John Doe 1, described as a correctional officer

at Menard, but does not mention this defendant elsewhere in the First Amended

Complaint. He asserts he told an “officer” about issues with his cellmate Hill on

                                        Page 5 of 14
Case 3:20-cv-00518-NJR Document 20 Filed 08/27/20 Page 6 of 14 Page ID #102




September 9, 2018 (Doc. 18, p. 6), and that he asked another internal affairs “officer” if he

could have Hill’s PREA complaint removed from his record on September 19, 2018 (Id. at

p. 7), but it is not clear if John Doe 1 is either of these individuals. Because Thornton fails

to assert allegations against John Doe 1 in his statement of claim, this defendant is also

dismissed. See FED. R. CIV. P. 8(a)(2); Twombly, 550 U.S. at 555.

                                            DISCUSSION

          Based on the allegations in the First Amended Complaint, the Court finds it

convenient to designate the following Counts:

          Count 1:         Eighth Amendment failure to protect claim against Baldwin,
                           Lawrence, Lashbrook, Dryden, Qualls, and John Doe 2 for
                           housing Thornton with cellmates who are aggressive and
                           suffer from mental illnesses causing Thornton to be in
                           constant fear of assault.

          Count 2:         Eighth Amendment unconstitutional conditions of
                           confinement claims against Dryden and Qualls for refusing to
                           provide Thornton adequate cleaning supplies during the time
                           that he was celled with inmate Garrett.

          Count 3:         First Amendment retaliation claim against Baldwin,
                           Lawrence, Lashbrook, Dryden, Qualls, and John Doe 2.

          The parties and the Court will use this designation in all future pleadings and

orders, unless otherwise directed by a judicial officer of this Court. Any other claim that

is mentioned in the First Amended Complaint but not addressed in this Order should

be considered dismissed without prejudice as inadequately pled under the Twombly

pleading standard. 1




1
    Twombly, 550 U.S. at 555.
                                           Page 6 of 14
Case 3:20-cv-00518-NJR Document 20 Filed 08/27/20 Page 7 of 14 Page ID #103




                                          Count 1

       Thornton alleges that he complained to each Defendant regarding the threat to his

safety imposed by his cellmate Garrett, who was designated as SMI, and then Hill, who

had a record of assaulting cellmates, and that Defendants failed to act. These allegations

are sufficient for Count 1 to survive screening. See Brown v. Budz, 398 F. 3d 904, 914-15

(7th Cir. 2005).

                                          Count 2

       Thornton’s allegations that while he was celled with Garrett, he was forced to live

in unsanitary conditions and refused cleaning supplies by Dryden and Qualls state a

viable Eighth Amendment claim, and Count 2 also survives screening. See Budd v. Motley,

711 F. 3d 840, 842 (7th Cir. 2013).

                                          Count 3

       To state a First Amendment retaliation claim, Thornton must allege that “(1) he

engaged in activity protected by the First Amendment; (2) he suffered a deprivation that

would likely deter First Amendment activity in the future; and (3) the First Amendment

activity was ‘at least a motivating factor’ in the Defendants’ decision to take the

retaliatory action.” Gomez v. Randle, 680 F.3d 859, 866 (7th Cir. 2012).

       Count 3 will proceed against Dryden who Thornton claims placed Hill in his cell

and then prohibited him from going to commissary in retaliation for filing grievances.

       Count 3 will be dismissed, however, as to the other defendants. Thornton makes

the vague claim that “[i]n retaliation for filing grievances…inmate Johnnie Hill…was

moved into the cell with plaintiff.” (Doc. 18, p. 5). This allegation is not asserted against

                                       Page 7 of 14
Case 3:20-cv-00518-NJR Document 20 Filed 08/27/20 Page 8 of 14 Page ID #104




a specific defendant, and the Court does not accept “adequate abstract recitations of the

elements of a cause of action or conclusory statements.” Brooks v. Ross, 578 F.3d 574 (7th

Cir. 2009). Therefore, Count 3 is dismissed against Baldwin, Lawrence, Lashbrook,

Qualls, and John Doe 2.

       TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION MOTION

       On August 7, 2020, Thornton filed a motion for Temporary Restraining Order and

Preliminary Injunction. (Docs. 11, 12, 13). In the Motion, he alleged that he is in constant

fear of being assaulted by his current cellmate. He also argued that prison officials do not

properly review prison records to determine whether inmates are suitable when

assigning cellmates. The Court denied the Motion finding that Thornton had not

demonstrated a likelihood of success on the merits or irreparable harm. (Doc. 16). The

Court noted that a policy of random cellmate assignments is not in and of itself

unconstitutional and that Thornton had not alerted any of the defendants of the situation

regarding the risk imposed by his current cellmate. Furthermore, although Thornton

complained of ongoing fear of assault by his various cellmates since 2018, he did not

allege that he had actually ever been assaulted. The Court determined that he had not

made a clear showing that he was entitled to relief and denied the motion.

       In the current Motion for Temporary Restraining Order and Preliminary

Injunction (Doc. 16), Thornton asserts the same allegations regarding his current cellmate.

(Dc. 19). Thornton claims he is in constant fear of assault and his cellmate (1) is very

argumentative, aggressive, and tries to provoke fights with him; (2) does not allow

Thornton to get up in the morning until he has finished doing things in the cell; (3) forces

                                       Page 8 of 14
Case 3:20-cv-00518-NJR Document 20 Filed 08/27/20 Page 9 of 14 Page ID #105




Thornton to go to sleep at 7:00 p.m.; (4) listens to music with his headphones on and raps

out loud; (5) calls Thornton insulting names; and (6) daily threatens “to beat him up.” On

August 15, 2020, Thornton submitted an emergency grievance asking to be separated

from his cellmate. He requests to be placed in a single cell until the resolution of this

lawsuit. (Id. at p. 4).

       There are significant differences between a temporary restraining order (“TRO”)

and a preliminary injunction. A TRO can be issued without notice to the party to be

enjoined, but it may last no more than fourteen days. FED. R. CIV. P. 65(b)(2). Further, a

TRO may be issued without notice only if “specific facts in an affidavit or a verified

complaint clearly show that immediate or irreparable injury, loss, or damage will result

to the movant before the adverse party can be heard in opposition.” FED. R. CIV. P.

65(b)(1)(A). Such injunctive relief is warranted “to prevent a substantial risk of serious

injury from ripening into actual harm.” Farmer v. Brennan, 511 U.S. 825, 845 (1994).

       Without expressing any opinion on the merits of any of Thornton’s other claims

for relief, the Court concludes that a TRO should not be issued in this matter. The Prison

Litigation Reform Act requires that any grant of prospective relief, including TROs, “shall

extend no further than necessary to correct the violation of the Federal right of a particular

plaintiff or plaintiffs” and cannot issue “unless the court finds that such relief is narrowly

drawn, extends no further than necessary to correct the violation of the Federal right, and

is the least intrusive means necessary to correct the violation of the Federal right.”

18 U.S.C. § 3626. Federal courts must exercise equitable restraint when asked to take over

the administration of a prison, something that is best left to correctional officials and their

                                        Page 9 of 14
Case 3:20-cv-00518-NJR Document 20 Filed 08/27/20 Page 10 of 14 Page ID #106




staff. See Sandin v. Conner, 515 U.S. 472, 482 (1995); Rizzo v. Goode, 423 U.S. 362, 379 (1976).

Thornton states that he has informed his mental health professionals about his issues with

his current cellmate and wrote one emergency grievance four days before filing this

motion but does not assert that he has directly notified any of the correctional officers or

staff in his cellhouse regarding his fears of assault. As it does not appear that the

appropriate prison officials have been notified of Thornton’s current situation, the Court

does not find it appropriate to order Thornton to be transferred to a single cell without

providing notice to Defendants and giving them an opportunity to respond. Accordingly,

the motion for a TRO is denied without prejudice at this time.

       Thornton’s request for a preliminary injunction will remain pending until

Defendants have been served. Defendants are ordered to respond to the request for a

preliminary injunction within 14 days of service of the pleadings in this case, at which

point the Court will determine the need for a hearing on the motion requesting a

preliminary injunction.

                                     OFFICIAL CAPACITY

       Thornton brings this lawsuit against Baldwin, Lawrence, and Lashbrook in their

official and individual capacities. State officials named in their official capacities may not

be sued for monetary damages in federal court, and the most appropriate government

official responsible for ensuring that injunctive relief is carried out is the acting warden.

See Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989); Wynn v. Southward, 251 F.3d

588, 592 (7th Cir. 2001); Gonzalez v. Feinerman, 663 F.3d 311, 315 (7th Cir. 2011). Therefore,

the official capacity claims are dismissed against Baldwin, Lawrence, and Lashbrook, and

                                        Page 10 of 14
Case 3:20-cv-00518-NJR Document 20 Filed 08/27/20 Page 11 of 14 Page ID #107




Anthony Wills, the Warden of Menard, will be added as a defendant in his official

capacity only for the purpose of implementing any injunctive relief that maybe ordered

and responding to discovery aimed at identifying the unknown defendant.

                       IDENTIFICATION OF UNKNOWN DEFENDANT

      Thornton will be allowed to proceed with Count 1 against John Doe 2. This

defendant must be identified with particularity before service of the First Amended

Complaint can be made. Thornton will have the opportunity to engage in limited

discovery to ascertain his or her identity. Rodriguez v. Plymouth Ambulance Serv., 577 F.3d

816, 832 (7th Cir. 2009). Once the name of this individual is discovered, Thornton shall

file a motion to substitute the newly identified defendant in place of the generic

designations in the case caption and throughout the First Amended Complaint.

                                      DISPOSITION

      For the reasons stated above, the First Amended Complaint survives preliminary

review pursuant to Section 1915A. Count 1 will proceed against Baldwin, Lawrence,

Lashbrook, Dryden, Qualls, and John Doe 2. Count 2 will proceed against Dryden and

Qualls. Count 3 will proceed against Dryden but is DISMISSED as to the other

defendants. John Does, administrative staff, and John Doe 1 are DISMISSED without

prejudice. The Clerk of Court is DIRECTED to terminate them as defendants. The Clerk

shall ADD Anthony Wills as a defendant in his official capacity only for the purposes of

implementing injunctive relief and identifying the John Doe defendant.

      The Court DENIES the request for a temporary restraining order and DEFERS

ruling on the request for a preliminary injunction. (Doc. 19). Defendants are ORDERED

                                      Page 11 of 14
Case 3:20-cv-00518-NJR Document 20 Filed 08/27/20 Page 12 of 14 Page ID #108




to respond to the request for a preliminary injunction within 14 days of service of the

pleadings in this case.

       The Clerk of Court shall prepare for Baldwin, Lawrence, Lashbrook, Dryden,

Qualls, John Doe 2 (once identified), and Anthony Wills (official capacity only): (1)

Form 5 (Notice of a Lawsuit and Request to Waive Service of a Summons), and (2) Form

6 (Waiver of Service of Summons). The Clerk is DIRECTED to mail these forms, a copy

of the First Amended Complaint (Doc. 18), the Motion for Temporary Restraining Order

and Preliminary Injunction (Doc. 19), and this Memorandum and Order to Defendants’

place of employment as identified by Thornton. If a defendant fails to sign and return the

Waiver of Service of Summons (Form 6) to the Clerk within 30 days from the date the

forms were sent, the Clerk shall take appropriate steps to effect formal service on that

defendant, and the Court will require the defendant pay the full costs of formal service,

to the extent authorized by the Federal Rules of Civil Procedure.

       If a defendant cannot be found at the work address provided by Thornton, the

employer shall furnish the Clerk with the defendant’s current work address, or, if not

known, his last known address. This information shall be used only for sending the forms

as directed above or for formally effecting service. Any documentation of the address

shall be retained only by the Clerk. Address information shall not be maintained in the

court file or disclosed by the Clerk.

       Service shall not be made on the unknown defendant until such time as Thornton

has identified him or her by name in a properly filed motion for substitution. Thornton

is ADVISED that it is his responsibility to provide the Court with the name and service

                                        Page 12 of 14
Case 3:20-cv-00518-NJR Document 20 Filed 08/27/20 Page 13 of 14 Page ID #109




addresses for these individuals.

       Defendants are ORDERED to timely file an appropriate responsive pleading to

the First Amended Complaint and shall not waive filing a reply pursuant to 42 U.S.C. §

1997e(g). Pursuant to Administrative Order No. 244, Defendants need only respond to

the issues stated in this Merit Review Order.

       If judgment is rendered against Thornton, and the judgment includes the payment

of costs under Section 1915, he will be required to pay the full amount of the costs, even

though his application to proceed in forma pauperis was granted. See 28 U.S.C. §

1915(f)(2)(A).

       Finally, Thornton is ADVISED that he is under a continuing obligation to keep

the Clerk of Court and each opposing party informed of any change in his address; the

Court will not independently investigate his whereabouts. This shall be done in writing

and not later than 7 days after a transfer or other change in address occurs. Failure to

comply with this order will cause a delay in the transmission of court documents and

may result in dismissal of this action for want of prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: August 27, 2020

                                                  ____________________________
                                                  NANCY J. ROSENSTENGEL
                                                  Chief U.S. District Judge




                                      Page 13 of 14
Case 3:20-cv-00518-NJR Document 20 Filed 08/27/20 Page 14 of 14 Page ID #110




                                  NOTICE TO PLAINTIFF

The Court will take the necessary steps to notify the appropriate defendants of your
lawsuit and serve them with a copy of your complaint. After service has been achieved,
the defendants will enter their appearance and file an Answer to the complaint. It will
likely take at least 60 days from the date of this Order to receive the defendants’ Answers,
but it is entirely possible that it will take 90 days or more. When all of the defendants
have filed Answers, the Court will enter a Scheduling Order containing important
information on deadlines, discovery, and procedures. Plaintiff is advised to wait until
counsel has appeared for the defendants before filing any motions, to give the defendants
notice and an opportunity to respond to those motions. Motions filed before defendants’
counsel has filed an appearance will generally be denied as premature. Plaintiff need not
submit any evidence to the Court at his time, unless otherwise directed by the Court.




                                      Page 14 of 14
